April 17, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          YEV TOLMACHYOV, Appellant

NO. 14-12-00196-CV                      V.

                               EVERBANK, Appellee
                               ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 13, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by YEV
TOLMACHYOV.
      We further order this decision certified below for observance.